This is an appeal from a judgment dismissing the complaint after trial without a jury, and an appeal from the order denying plaintiff’s motion for a new trial. The stated grounds for the appeal allege error by the trial court in its refusal to believe the witnesses for the plaintiff, and error by such court in permitting defendants’ counsel to attack the credibility of one of his clients, a defendant, who is the mother of the plaintiff. *972Plaintiff asserts that he established his cause of action and asks that this court grant judgment for the plaintiff in the amount of $25,000 pursuant to its powers under subdivision 2 of section 584 of the Civil Practice Act. A reading of the record of the trial persuades us that the plaintiff failed to establish his own freedom from contributory negligence, or to establish that the injury complained of was proximately caused by the alleged accident. Nor can we say that the judgment is contrary to the weight of the evidence. Accordingly, the judgment and order appealed from are affirmed on the facts and the law, with costs to the respondent.
Concur — Rabin, J. P., Valente, McNally, Stevens and Bergan, JJ.